— Appeal by the *490defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (D’Emic, J.), imposed April 4, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Contrary to the People’s contention, the defendant did not validly waive his right to appeal (see People v Bradshaw, 18 NY3d 257, 265 [2011]; People v Lopez, 6 NY3d 248, 256 [2006]). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, PJ., Angiolillo, Balkin and Hall, JJ., concur.